Citation Nr: 1243720	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from November 24, 2008 to May 3, 2010, and an evaluation in excess of 30 percent from May 3, 2010 to the present for bilateral pes planus disability.

2.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to an evaluation in excess of 30 percent for depressive disorder.

4.  Entitlement to an evaluation in excess of 30 percent from November 24, 2008 to June 11, 2010, and an evaluation in excess of 60 percent from June 11, 2010 to June 10, 2011 for bronchial asthma.

5.  Entitlement to total disability based upon individual unemployability (TDIU) prior to June 11, 2010.



ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from April 1998 to August 1998, from April 1999 to August 1999, and from July 2000 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2009 and July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran has also filed a claim for total disability based upon individual unemployability (TDIU).  Before filing the TDIU claim, however, the Veteran filed claims for increased rating to various disabilities in November 2008.  The claim for TDIU expressly raised by the Veteran is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, as part of his claims for increased ratings for his disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board notes that the Veteran expressed disagreement to the April 2009 ratings decision to not only the ratings assigned for the bilateral pes planus, the left knee, and the depressive disorder disabilities, but also for the rating assigned for his service connected bronchial asthma (asthma) disability.  In addition, the Veteran also expressed disagreement to the denial of his claim for total disability based upon individual unemployability (TDIU) in July 2010.  After the RO issued a statement of the case addressing the rating for asthma in August 2010, and a statement of the case addressing the TDIU claim in January 2011, the Veteran perfected his appeals of the two issues by submitting substantive appeals in August 2010 and January 2011, respectively.  

In a ratings decision dated in January 2012, the RO granted TDIU effective June 2010, and increased the rating for the asthma disability to the maximum schedular rating of 100 percent effective June 2011.  The RO then certified for appeal to the Board only the claims of an increased rating for the bilateral pes planus disability, increased rating for the left knee disability, increased rating for depressive disorder and for an earlier effective date for a rating of 30 percent for the bilateral pes planus.  As the certification of issues by the RO does not affect the Board's jurisdiction, see 38 C.F.R. § 19.35, the Board has addressed the issues of an increased rating for asthma before the award of 100 percent and entitlement to TDIU as set forth on the first page of the decision.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008), aff'd. sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is obligated to consider all issues reasonably raised in an appeal).  

As noted, in January 2012, the RO awarded the Veteran TDIU and also awarded special monthly compensation for being housebound as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.  Both awards were effective June 2010.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317(1992).  A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  Since VA has granted a 100 percent schedular rating his service-connected asthma and he is already receiving special monthly compensation, the Veteran is not eligible for a total rating for compensation based on individual unemployability for any period on appeal after the effective date for the 100 percent rating for asthma, which is June 2011.  See Green v. West, 11 Vet. App. 472, 476 (1998), see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The grant of special monthly compensation as well as a 100 percent schedular rating for asthma moots the TDIU issue from the date where both special monthly compensation and a 100 percent rating became effective.  

During the pendency of the appeal, in a rating decision in August 2010, the RO increased the rating for bilateral pes planus from 10 percent to 30 percent, effective May 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the RO certified as an additional issue before the Board entitlement to an effective date earlier than November 24, 2008 for 30 percent for pes planus disability.  This claim is not before the Board at this time.  On November 24, 2008, the Veteran filed a claim for a higher rating for his bilateral pes planus disability.  In a rating decision in April 2009, the RO issued a ratings decision that rated bilateral pes planus at 10 percent.  In a rating decision dated in August 2010, the RO increased the evaluation of the disability to 30 percent, effective May 3, 2010, the date of a VA examination.  The Veteran claims that the 30 percent evaluation should be awarded an earlier effective date, although he has not specified what date should be awarded.  

If the Veteran is claiming that the 30 percent rating for bilateral pes planus should be awarded at a date before he filed his claim for a increased rating, that claim has not been adjudicated and is referred to the RO for adjudication.

To the extent the Veteran is contending the earlier date for a 30 percent rating should be awarded from the date the Veteran filed his claim for an increased rating, or at some point between then and the effective date assigned by the RO for the 30 percent award, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  Thus, whether the Veteran is entitled to a 30 percent rating for the entire relevant period since the Veteran filed his claim is already part of his claim for an increased rating for bilateral pes planus and is discussed in the REMAND section below.

Therefore, the Board is referring the issue of an earlier effective date to the RO.  The RO should seek clarification from the Veteran as to the scope of his assertion that 30 percent for bilateral pes planus should be assigned an earlier effective date.  If the Veteran seeks an earlier date than the filing date of his claim for the 30 percent rating for bilateral pes planus, then the RO should provide the Veteran with an adjudication of the issue and, if the decision is adverse to the Veteran, advise him of his appellate rights.  If the Veteran is claiming that the 30 percent rating for his bilateral pes planus should be awarded at a date from November 24, 2008, and May 3, 2010, then the RO should advise the Veteran in a letter that this claim is already part of his claim for an increased rating for bilateral pes planus.


REMAND

The Board has determined that further record development is needed on the claims for an increased rating for bilateral pes planus, an increased rating for depressive disorder, an increased rating for a left knee disability, an increased rating for asthma, and for TDIU.  

There has not been any attempt to obtain the records of Dr. L. Rivera, who appears to be a private physician that ordered an MRI dated in September 2010, and interpreted by Dr. Manuel F. Gonzalez Melendez from the Advanced Digital Image Corp.  It is also not clear to the Board if Dr. Gonzalez Melendez also has additional records.  The Veteran has submitted what appear to be partial records from other private medical providers, Policlinica del Atlantica and Dr. Rafael Santos.  The Board finds that there is a possibility that records held by the private medical providers could help the Veteran substantiate his claims.  

In addition, there are outpatient treatment records from the VAMC in February 2008 through April 2009 that appears to be complete.  Thereafter, the Board noted there are additional VAMC records, but appear to be limited to one disability or another.  For instance, there are records dated from January 2010 to June 2010, but relate to his mental health disability.  The records from January 2011 through September 2011 appear to be limited to his asthma disability.

As to the asthma disability, the RO, in a rating decision dated in April 2009, referred to a February 2009 pulmonary function test performed at VA and submitted by the Veteran.  There is a pulmonary function test that is dated in December 2008, but it is unclear to the Board if the RO stated the wrong date or if there were two tests before the ratings decision, one in December 2008, which is in the file, and a second test dated in February 2009, which has not been associated with the file.

The VA examiner in May 2010 specifically referenced a pulmonary function test and recorded the summary findings, but the specific values of the tests such as the FEV-1 values are not of record and the Board has determined that the examination is inadequate to decide the Veteran's claim.  see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The specific values such as the FEV-1 are necessary for rating the Veteran's asthma disability.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Therefore, on remand, the RO/AMC should attempt to locate and obtain any and all identified private medical records and complete medical records from the San Juan and Mayaguez, Puerto Rico VAMC, and any other VAMC clinics where the Veteran has sought treatment.  All diagnostic studies, such as radiological studies, pulmonary function tests, and laboratory tests, regarding the disabilities on appeal before the Board should also be associated with the file.  Although, as noted, all outpatient notes to April 2009 appears to be in the claims file, a complete set from November 2008 to the present should be requested to ensure that the Board has all relevant VAMC records.  The RO/AMC should document that the February 2009 pulmonary function test and the May 2010 pulmonary function test have been associated with the file or any further attempts to obtain these records would be futile.
The Veteran has also indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Board notes that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the increased rating claims, See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), a remand is required for the TDIU claim as the record reasonably raises the question of TDIU entitlement, but lacks the appropriate development, including an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.  As noted earlier in the introduction, the opinion is needed for the period from November 24, 2008, to June 11, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in San Juan and Mayaguez, Puerto Rico VAMC, and any other VA medical center identified by the Veteran and all associated outpatient clinics dated from November 2008 to the present, to include reports of all laboratory diagnostic tests.  All attempts to obtain these records should be documented in the file.  

The RO/AMC must specifically document all attempts to obtain pulmonary function tests performed in February 2009 and May 2010 and state whether they have been associated with the file or any further attempts to obtain these records would be futile.

2.  Ask the Veteran to submit or authorize VA to obtain medical records from Dr. L. Rivera, Dr. Manuel F. Gonzalez Melendez from the Advanced Digital Image Corp., Policlinica del Atlantica, and Dr. Rafael Santos.  The RO should attempt to obtain these records and any other private medical provider identified by the Veteran once authorization is obtained.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159. 

3.  Once the record development is completed, arrange for a VA examiner to review the file, including records from the Social Security Administration.  The claims file should be made available to the examiner in conjunction with the examination.  If the examiner determines it is necessary, provide the Veteran an examination and all necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The rationale for all opinions should be provided.

The examiner is asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of his service-connected disabilities and provide an opinion as to whether the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment for the period in question, November 24, 2008, to June 11, 2010.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  

The Veteran is currently service connected for bronchial asthma, depressive disorder NOS, bilateral pes planus, with plantar fasciitis, and a left knee injury, with residuals, and a scar.
4).  After the development requested is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


